Title: From James Madison to Louis-André Pichon, 24 June 1802
From: Madison, James
To: Pichon, Louis-André


Sir,
Department of State June 24th. 1802.
Captain Davidson, whose case with that of Captain Rodgers, was the subject of a late communication to you, has produced an order from the General then commanding at Cape Francois, by which it appears that besides the severities inflicted on him, he was peremptorily forbidden at any to St. Domingo. He represents also that he has certain interests of much importance to him remaining in that Island which cannot be arranged & secured without his personal attentions.
Without recurring to the transaction in a general view, or discussing any question incident to such a mode of excepting individuals from the benefit of a general regulation, I persuade myself, Sir, that in addition to public considerations, your benevolence will suggest the steps most likely to effect a recall of the order referred to, and a readmission to the footing of other american citizens one whose good character is so well known in his own country, tho’ it has been so much misunderstood elsewhere.
The injurious delay which must attend the measures confidently expected from the justice of the French Government will sufficiently explain this second resort to your interposition. I am &ca
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM’s clerk evidently either omitted several words here or miscopied “entry.”



   
   Davidson was “interdicted from a personal intercourse with the Island of Hispaniola, and that under a severe penalty, no less than the pain of death,” as he indicated in a memorial addressed to the president, 10 June 1802 (DNA: RG 76, France, International Commission on Claims, box 19). Davidson believed he was a scapegoat for American merchants who had unwisely angered French officials by accusing them of bungling the invasion of Saint-Domingue. Leclerc had imprisoned him, Davidson wrote, because the commander-in-chief believed he had spread rumors of French incompetence in the U.S., “added to which the General by this time had received information that the head of my Ship was the Effigy of Toussaint and (as he told an American in a private conversation since) that he had been informed that the Ship belonged to that Chief and had brought Powder and Arms for his use.”


